DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 9/17/19 are acceptable.

Allowable Subject Matter
Claims 1-5, 8-16, 20, 23-24 and 32-37 allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a hybrid transformer system including the limitation “multi-level converter coupleable to at least a portion of the taps and configured to independently and simultaneously control series voltage injection and shunt VAR injection to the high-voltage winding and  a controller electrically coupleable to the multilevel converter, such that when the multilevel converter is coupled to at least a portion of the taps of the electrical voltage transformer, the controller is configured to selectively inject at least one of shunt VARs and series voltage to the high voltage winding of the electrical voltage transformer“ in addition to other limitations recited therein.



Claim 13 is allowed because the prior art of record fails to disclose or suggest a hybrid transformer system including the limitation “multi-level converter coupleable to at least a portion of the taps and configured to independently and simultaneously control series voltage injection and shunt VAR injection to the high-voltage winding and a fail-normal switch operably coupled between the third leg of the multi-level converter and the system neutral“ in addition to other limitations recited therein.

Claim 24 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “independently and simultaneously adjusting series voltage and shunt VARS of the electrical voltage transformer by selectively injecting at least one of shunt VARs and series voltage to the multi-level converter; and detecting at least one of the series voltage and shunt VARs of the electrical voltage transformer; wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838